UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2010 DEL GLOBAL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) New York 0-3319 13-1784308 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Pine Aire Drive, Bay Shore, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631)231-6400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 3, 2010, Del Global Technologies Corp., a New York corporation, (the “Company”) announced that the registration statement filed for its previously announced rights offering was declared effective on November 3, 2010 by the Securities and Exchange Commission.A copy of the press release announcing that the Company’s registration statement for its previously announced rights offering was declared effective is included as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information furnished pursuant to this Current Report on Form 8-K, including the exhibit hereto, shall not be considered “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into future filings by the Company under the Securities Act of 1933, as amended, or under the Securities Act of 1934, as amended, unless the Company expressly sets forth in such future filing that such information is to be considered “filed” or incorporated by reference therein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibits Press Release dated November 3, 2010 (announcing the Company’s registration statement for rights offering declared effective). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL GLOBAL TECHNOLOGIES CORP. (Registrant) Date:November 3, 2010 By: /s/ Mark A. Zorko Mark A. Zorko Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated November 3, 2010 (announcing the Company’s registration statement for rights offering declared effective).
